      Case 16-37078                 Doc 129            Filed 05/01/19 Entered 05/01/19 08:59:14                                     Desc Main
                                                        Document     Page 1 of 17



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 16-37078
                                                                       §
DONALD M. SEMENIUK                                                     §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 13 of the United States Bankruptcy Code was filed on 11/21/2016.
        The case was converted to one under Chapter 7 on 01/02/2017. The undersigned trustee was
        appointed on 01/02/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $520,149.78

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                  $0.00
                          Administrative expenses                                                                                $139,819.07
                          Bank service fees                                                                                        $2,456.01
                          Other Payments to creditors                                                                            $223,301.53
                          Non-estate funds paid to 3rd Parties                                                                         $0.00
                          Exemptions paid to the debtor                                                                                $0.00
                          Other payments to the debtor                                                                                 $0.00

                          Leaving a balance on hand of1                                                                          $154,573.17

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
      Case 16-37078                 Doc 129            Filed 05/01/19 Entered 05/01/19 08:59:14                                     Desc Main
                                                        Document     Page 2 of 17


     6. The deadline for filing non-governmental claims in this case was 05/12/2017 and the deadline
        for filing government claims was 05/22/2017. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $29,257.49. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of
$29,257.49, for a total compensation of $29,257.492. In addition, the trustee received reimbursement
for reasonable and necessary expenses in the amount of $0.00, and now requests reimbursement for
expenses of $0.00, for total expenses of $0.00.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 04/29/2019                                                         By:       /s/ David R. Herzog
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                           Case 16-37078       Doc 129   Filed 05/01/19
                                                                                   FORM 1 Entered 05/01/19 08:59:14                              Desc Main
                                                                          Document      Page
                                                               INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                          RECORD  17 REPORT                                                      Page No:    1              Exhibit A
                                                                                    ASSET CASES

Case No.:                    16-37078-CD                                                                                               Trustee Name:                               David R. Herzog
Case Name:                   SEMENIUK, DONALD M.                                                                                       Date Filed (f) or Converted (c):            01/02/2017 (c)
For the Period Ending:       4/29/2019                                                                                                 §341(a) Meeting Date:                       02/06/2017
                                                                                                                                       Claims Bar Date:                            05/12/2017

                                 1                                  2                        3                                 4                        5                                         6

                        Asset Description                         Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                         Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                      Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

 Ref. #
1       4950 West 135th Street Crestwood IL 60445                  $180,000.00                                $0.00                                   $122,081.51                                             FA
        Cook
2       8831 South Mozart, Evergreen Park, IL 60805                $135,000.00                                $0.00                                          $0.00                                            FA
3       4616 West 137th Street, Crestwood, IL 60445      (u)       $275,000.00                       $100,196.08                                      $341,134.53                                             FA
Asset Notes:      Amended Schedule A/B (Docket No. 50)
4       Make: Ford Model: Edge Year: 2008                               $4,000.00                             $0.00                                          $0.00                                            FA
        Approximate mileage: 135000
5       Make: FordModel: Explorer Year: 2015                        $30,000.00                                $0.00                                          $0.00                                            FA
        Approximate mileage: 10000
6       Basic Household Goods, D1                                        $800.00                              $0.00                                          $0.00                                            FA
7       Television, Home Computer, Cell Phone, D1                        $250.00                              $0.00                                          $0.00                                            FA
8       Basic Wearing Apparel, D1                                        $750.00                              $0.00                                          $0.00                                            FA
9       Costume Jewlery, D1                                               $50.00                              $0.00                                          $0.00                                            FA
10      US Currency (D1)                                 (u)              $50.00                              $0.00                                          $0.00                                            FA
Asset Notes:      Amended Schedule A/B (Docket No. 50)
11      Checking - First Midwest (Joint)(Frozen Funds)   (u)        $22,928.42                                $0.00                                    $22,928.42                                             FA
Asset Notes:      Amended Schedule A/B (Docket No. 50)
12      Rent payments                                                   Unknown                       $18,000.00                                       $18,000.00                                             FA
13      Preferential transfer to Eileen Semeniuk         (u)            $7,000.00                      $7,000.00                                        $7,000.00                                             FA
14      Preferential transfer to Donald Semeniuk                        Unknown                        $5,000.00                                        $5,000.00                                             FA
15      Savings - First Midwest (Frozen Funds)           (u)            $2,207.73                      $2,207.73                                        $2,207.73                                             FA
Asset Notes:      Amended Schedule A/B (Docket No. 50)
16     Certificates of Deposit - First Midwest (Funds    (u)            $1,834.60                      $1,834.60                                        $1,797.59                                             FA
       Frozen)
Asset Notes:      Amended Schedule A/B (Docket No. 50)
17      2016 Tax Refund                                  (u)        $13,000.00                        $13,000.00                                             $0.00                                            FA
Asset Notes:      Amended Schedule A/B (Docket No. 50)


TOTALS (Excluding unknown value)                                                                                                                                                 Gross Value of Remaining Assets
                                                                    $672,870.75                     $147,238.41                                       $520,149.78                                        $0.00
                                          Case 16-37078                 Doc 129     Filed 05/01/19
                                                                                              FORM 1 Entered 05/01/19 08:59:14                                Desc Main
                                                                                     Document      Page
                                                                          INDIVIDUAL ESTATE PROPERTY    4 of AND
                                                                                                     RECORD  17 REPORT                                                        Page No:    2              Exhibit A
                                                                                                    ASSET CASES

Case No.:                   16-37078-CD                                                                                                             Trustee Name:                               David R. Herzog
Case Name:                  SEMENIUK, DONALD M.                                                                                                     Date Filed (f) or Converted (c):            01/02/2017 (c)
For the Period Ending:      4/29/2019                                                                                                               §341(a) Meeting Date:                       02/06/2017
                                                                                                                                                    Claims Bar Date:                            05/12/2017

                                1                                                 2                          3                              4                        5                                         6

                       Asset Description                                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)




    Major Activities affecting case closing:
     07/27/2018     Awaiting final payment of settlement; Final tax return.


Initial Projected Date Of Final Report (TFR):          12/31/2018                           Current Projected Date Of Final Report (TFR):       06/30/2019               /s/ DAVID R. HERZOG
                                                                                                                                                                         DAVID R. HERZOG
                                             Case 16-37078           Doc 129  Filed 05/01/19
                                                                                        FORMEntered
                                                                                                2       05/01/19 08:59:14                                     Desc Main
                                                                                                                                                                      Page No: 1                     Exhibit B
                                                                               Document       Page 5 of 17
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-37078-CD                                                                                               Trustee Name:                         David R. Herzog
 Case Name:                        SEMENIUK, DONALD M.                                                                                       Bank Name:                            Bank of Texas
Primary Taxpayer ID #:             **-***3687                                                                                                Checking Acct #:                      ******0298
Co-Debtor Taxpayer ID #:                                                                                                                     Account Title:
For Period Beginning:              11/21/2016                                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 4/29/2019                                                                                                 Separate bond (if applicable):

       1                2                                   3                                             4                                                          5                 6                    7

   Transaction       Check /                            Paid to/                 Description of Transaction                                   Uniform           Deposit          Disbursement             Balance
      Date            Ref. #                         Received From                                                                           Tran Code            $                   $


05/25/2017            (12)     Public Safety Direct, Inc.                1st rent payment Public Safety - held by attorney until              1122-000             $2,000.00                                    $2,000.00
                                                                         agreement reached
06/09/2017            (12)     Public Safety Direct, Inc.                2nd Month Rent - Sent to counsel, then forwarded to                  1122-000             $2,000.00                                    $4,000.00
                                                                         Trustee
06/30/2017                     Bank of Texas                             Account Analysis Fee                                                 2600-000                                       $4.75            $3,995.25
07/12/2017            (12)     Public Safety Direct, Inc.                Monthly Rent (3rd Month)                                             1122-000             $2,000.00                                  $5,995.25
07/31/2017                     Bank of Texas                             Account Analysis Fee                                                 2600-000                                       $7.78            $5,987.47
08/07/2017            (12)     Public Safety Direct, Inc.                August 2017 Rent                                                     1122-000             $2,000.00                                  $7,987.47
08/21/2017            (12)     Estate Stainless Sales Corporation        Deposit of rental payment erroneously deposited in                   1122-000             $2,000.00                                  $9,987.47
                                                                         account of Stainless Sales Corp (17-03148) on 3/28/17
08/31/2017                     Bank of Texas                             Account Analysis Fee                                                 2600-000                                     $12.35             $9,975.12
09/06/2017            (12)     Public Safety Direct, Inc.                September rent payment                                               1122-000             $2,000.00                                $11,975.12
09/15/2017                     Green Bank                                Transfer Funds                                                       9999-000                                 $11,975.12                   $0.00

                                                                                            TOTALS:                                                                $12,000.00          $12,000.00                   $0.00
                                                                                                Less: Bank transfers/CDs                                                $0.00          $11,975.12
                                                                                            Subtotal                                                               $12,000.00              $24.88
                                                                                                Less: Payments to debtors                                               $0.00               $0.00
                                                                                            Net                                                                    $12,000.00              $24.88



                     For the period of 11/21/2016 to 4/29/2019                                                            For the entire history of the account between 05/25/2017 to 4/29/2019

                     Total Compensable Receipts:                          $12,000.00                                      Total Compensable Receipts:                                $12,000.00
                     Total Non-Compensable Receipts:                           $0.00                                      Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                        $12,000.00                                      Total Comp/Non Comp Receipts:                              $12,000.00
                     Total Internal/Transfer Receipts:                         $0.00                                      Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                         $24.88                                      Total Compensable Disbursements:                               $24.88
                     Total Non-Compensable Disbursements:                      $0.00                                      Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                       $24.88                                      Total Comp/Non Comp Disbursements:                             $24.88
                     Total Internal/Transfer Disbursements:               $11,975.12                                      Total Internal/Transfer Disbursements:                     $11,975.12
                                             Case 16-37078           Doc 129  Filed 05/01/19
                                                                                        FORMEntered
                                                                                                2       05/01/19 08:59:14                       Desc Main
                                                                                                                                                        Page No: 2                  Exhibit B
                                                                               Document       Page 6 of 17
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-37078-CD                                                                                 Trustee Name:                      David R. Herzog
 Case Name:                        SEMENIUK, DONALD M.                                                                         Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***3687                                                                                  Checking Acct #:                  ******7801
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                    DDA
For Period Beginning:              11/21/2016                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 4/29/2019                                                                                   Separate bond (if applicable):

       1                2                                   3                                           4                                            5               6                     7

   Transaction       Check /                            Paid to/                Description of Transaction                      Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                         Received From                                                             Tran Code            $                $


09/15/2017                     Bank of Texas                             Transfer Funds                                         9999-000          $11,975.12                               $11,975.12
09/29/2017                     Green Bank                                Bank Service Fee                                       2600-000                                  $10.59           $11,964.53
10/11/2017                     First Midwest Bank                        Proceed from Bank Account                                 *              $26,933.74                               $38,898.27
                      {11}                                               Proceed from Bank Account                $22,928.42    1129-000                                                   $38,898.27
                      {15}                                                                                         $2,207.73    1229-000                                                   $38,898.27
                      {16}                                                                                         $1,797.59    1229-000                                                   $38,898.27
10/11/2017            (12)     Public Safety Direct, Inc.                October Rental                                         1122-000           $2,000.00                               $40,898.27
10/31/2017                     Green Bank                                Bank Service Fee                                       2600-000                                  $48.80           $40,849.47
11/09/2017            (12)     Public Safety Direct, Inc.                November Rental                                        1122-000           $2,000.00                               $42,849.47
11/15/2017            (13)     Eileen E. Semeniuk                        Refund of alleged preferential payment                 1149-000           $7,000.00                               $49,849.47
11/30/2017                     Green Bank                                Bank Service Fee                                       2600-000                                  $71.44           $49,778.03
12/11/2017            (12)     Public Safety Direct, Inc.                December rent                                          1122-000           $2,000.00                               $51,778.03
12/29/2017                     Green Bank                                Bank Service Fee                                       2600-000                                  $82.20           $51,695.83
01/31/2018                     Green Bank                                Bank Service Fee                                       2600-000                                  $83.42           $51,612.41




                                                                                                                               SUBTOTALS          $51,908.86             $379.87
                                            Case 16-37078          Doc 129  Filed 05/01/19
                                                                                      FORMEntered
                                                                                              2       05/01/19 08:59:14                                   Desc Main
                                                                                                                                                                  Page No: 3                  Exhibit B
                                                                             Document       Page 7 of 17
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-37078-CD                                                                                           Trustee Name:                      David R. Herzog
 Case Name:                        SEMENIUK, DONALD M.                                                                                   Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***3687                                                                                            Checking Acct #:                  ******7801
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                    DDA
For Period Beginning:              11/21/2016                                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 4/29/2019                                                                                             Separate bond (if applicable):

       1                2                               3                                             4                                                        5               6                     7

   Transaction       Check /                          Paid to/                Description of Transaction                                  Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                $


02/07/2018                     Chicago Title & Trust                   Proceeds from sale of 4616 W. 137th Street, Crestwood,                *              $94,061.55                              $145,673.96
                                                                       IL (Order Docket #101)
                      {3}                                              Proceeds from sale of 4616 W. 137th               $335,000.00      1110-000                                                  $145,673.96
                                                                       Street, Crestwood, IL (Order Docket
                                                                       #101)
                                                                       Proration/Adjustment of County Taxes -             $(9,483.52)     2820-000                                                  $145,673.96
                                                                       07/01/17 to 12/31/2017
                                                                       Proration/Adjustment of County Taxes -             $(2,018.82)     2820-000                                                  $145,673.96
                                                                       01/01/1 to 02/06/18
                                                                       Title - Commitment Update Fee to                     $(125.00)     2500-000                                                  $145,673.96
                                                                       Chicago Title Insurance Company
                                                                       Title - CPL Fee to Seller to Chicago Title             $(50.00)    2500-000                                                  $145,673.96
                                                                       Insurance Company
                                                                       Title - Escrow Fees to Chicago Title and             $(750.00)     2500-000                                                  $145,673.96
                                                                       Trust Company
                                                                       Title - State of Illinois Policy Registration           $(3.00)    2500-000                                                  $145,673.96
                                                                       Fee to Chicago Title Insurance Company
                                                                       Title - Tax Payment Service Fee to                     $(50.00)    2500-000                                                  $145,673.96
                                                                       Chicago Title Insurance Company
                                                                       Title - Wire Fee to Seller - payoff Chicago            $(40.00)    2500-000                                                  $145,673.96
                                                                       Title and Trust Company
                                                                       Title - Owner's Title Insurance to Rachel          $(1,980.00)     2500-000                                                  $145,673.96
                                                                       Sandler
                                                                       County Transfer Tax to MYDEC Cook                    $(167.50)     2500-000                                                  $145,673.96
                                                                       County Transfer Stamps
                                                                       State Transfer Tax to MYDEC Cook                     $(335.00)     2500-000                                                  $145,673.96
                                                                       County Transfer Stamps
                                                                       Payoff of First Mortgage Loan                    $(181,011.69)     4110-000                                                  $145,673.96
                                                                       1st Installment Property Taxes &                  $(10,438.87)     2820-000                                                  $145,673.96
                                                                       Duplicate Tax bill Fee to ACH Cook
                                                                       County Taxes




                                                                                                                                         SUBTOTALS          $94,061.55              $0.00
                                             Case 16-37078              Doc 129  Filed 05/01/19
                                                                                           FORMEntered
                                                                                                   2       05/01/19 08:59:14                               Desc Main
                                                                                                                                                                   Page No: 4                  Exhibit B
                                                                                  Document       Page 8 of 17
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-37078-CD                                                                                            Trustee Name:                      David R. Herzog
 Case Name:                        SEMENIUK, DONALD M.                                                                                    Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***3687                                                                                             Checking Acct #:                  ******7801
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                    DDA
For Period Beginning:              11/21/2016                                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 4/29/2019                                                                                              Separate bond (if applicable):

       1                2                                    3                                              4                                                  5                6                     7

   Transaction       Check /                               Paid to/                 Description of Transaction                             Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                            Received From                                                                     Tran Code            $                $


                                                                            2nd Installment Property Taxes &                $(9,620.05)    2820-000                                                  $145,673.96
                                                                            Duplicate Tax Bill Fee to ACH Cook
                                                                            County Taxes
                                                                            Attorney Fee to Gregory K. Stern, P.C.          $(1,500.00)    2500-000                                                  $145,673.96
                                                                            Broker Commission to Coldwell Banker           $(12,515.00)    3510-000                                                  $145,673.96
                                                                            Broker Commission to Century 21                 $(8,080.00)    3510-000                                                  $145,673.96
                                                                            Affilliated
                                                                            Land Trust Fees to Chicago Title Land            $(570.00)     2500-000                                                  $145,673.96
                                                                            Trust
                                                                            Survey Fee to Studnicka & Associates            $(2,200.00)    2500-000                                                  $145,673.96
02/21/2018            (3)      AJ Smith Federal Savings Bank                Refund of overpayment re sale 4614 W. 137th,                   1110-000          $5,555.86                               $151,229.82
                                                                            Crestwood, IL
02/21/2018            (3)      Coldwell Bank                                Refund of listing fee                                          1110-000            $495.00                               $151,724.82
02/28/2018                     Green Bank                                   Bank Service Fee                                               2600-000                                 $180.25          $151,544.57
03/14/2018            (3)      AJ Smith Federal Savings Bank                Refund overpayment mortgage interest                           1110-000             $83.67                               $151,628.24
03/14/2018            (14)     Donald Semeniuk                              Settlement of preference - Donald Semeniuk                     1141-000          $5,000.00                               $156,628.24
03/26/2018           5001      International Sureties                       Bond Payment                                                   2300-000                                  $53.75          $156,574.49
03/30/2018                     Green Bank                                   Bank Service Fee                                               2600-000                                 $257.19          $156,317.30




                                                                                                                                          SUBTOTALS          $11,134.53             $748.38
                                           Case 16-37078           Doc 129  Filed 05/01/19
                                                                                      FORMEntered
                                                                                              2       05/01/19 08:59:14                                Desc Main
                                                                                                                                                               Page No: 5                  Exhibit B
                                                                             Document       Page 9 of 17
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-37078-CD                                                                                         Trustee Name:                      David R. Herzog
 Case Name:                       SEMENIUK, DONALD M.                                                                                 Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***3687                                                                                          Checking Acct #:                  ******7801
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                    DDA
For Period Beginning:             11/21/2016                                                                                          Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                4/29/2019                                                                                           Separate bond (if applicable):

       1                2                                 3                                              4                                                  5               6                     7

   Transaction       Check /                          Paid to/                 Description of Transaction                              Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                $


04/06/2018                     Chicago Title & Trust Co                Proceeds Sale Evergreen Park                                       *              $57,224.50                              $213,541.80
                      {1}                                              Proceeds Sale Evergreen Park                    $122,000.00     1110-000                                                  $213,541.80
                                                                       Seller Credit to Purchasers - Liliana Del         $(750.00)     2500-000                                                  $213,541.80
                                                                       Toro and Edwin Zamora
                                                                       Prorations/Adjustments - 2017 Tax Credit         $(1,753.01)    2820-000                                                  $213,541.80
                                                                       Prorations/Adjustments - 2018 Tax Credit          $(847.21)     2820-000                                                  $213,541.80
                                                                       Title - 2 Tax Payment Service Fee to              $(100.00)     2500-000                                                  $213,541.80
                                                                       Chicago Title Company, LLC
                                                                       Title - Commitment Update Fee to                  $(125.00)     2500-000                                                  $213,541.80
                                                                       Chicago Title Company, LLC
                                                                       Title - CPL Fee to Seller to Chicago Title          $(50.00)    2500-000                                                  $213,541.80
                                                                       Insurance Company
                                                                       Title - State of Illinois Policy Registration        $(3.00)    2500-000                                                  $213,541.80
                                                                       Fee to Chicago Title Company, LLC
                                                                       Title - Owner's Title Insurance to Rachel        $(1,700.00)    2500-000                                                  $213,541.80
                                                                       Sandler
                                                                       Recording Fees to Chicago Title                     $(50.00)    2500-000                                                  $213,541.80
                                                                       Company, LLC
                                                                       County Transfer Tax to MYDEC Cook                   $(61.00)    2500-000                                                  $213,541.80
                                                                       County Transfer Stamps
                                                                       State Transfer Tax to MYDEC Cook                  $(122.00)     2500-000                                                  $213,541.80
                                                                       County Transfer Stamps
                                                                       2016 Duplicate Tax Bill to ACH Cook                  $(7.00)    2820-000                                                  $213,541.80
                                                                       County Taxes
                                                                       2016 Taxes & Penalty to ACH Cook                 $(4,134.24)    2820-000                                                  $213,541.80
                                                                       County Taxes
                                                                       2017 1st Installment & Penalty to ACH            $(1,986.16)    2820-000                                                  $213,541.80
                                                                       Cook County Taxes
                                                                       2017 Duplicate Tax Bill to ACH Cook                  $(7.00)    2820-000                                                  $213,541.80
                                                                       County Taxes
                                                                       Commission to Coldwell banker                    $(4,565.00)    3510-000                                                  $213,541.80
                                                                       Residential
                                                                       Commission to RE/Max & Partners                  $(2,755.00)    3510-000                                                  $213,541.80

                                                                                                                                      SUBTOTALS          $57,224.50              $0.00
                                            Case 16-37078           Doc 129  Filed 05/01/19
                                                                                       FORMEntered
                                                                                               2        05/01/19 08:59:14                                 Desc Main
                                                                                                                                                                  Page No: 6                   Exhibit B
                                                                              Document      Page  10 of 17
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-37078-CD                                                                                           Trustee Name:                       David R. Herzog
 Case Name:                        SEMENIUK, DONALD M.                                                                                   Bank Name:                          Green Bank
Primary Taxpayer ID #:             **-***3687                                                                                            Checking Acct #:                   ******7801
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                     DDA
For Period Beginning:              11/21/2016                                                                                            Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                 4/29/2019                                                                                             Separate bond (if applicable):

       1                2                                  3                                            4                                                     5                 6                     7

   Transaction       Check /                           Paid to/                Description of Transaction                                 Uniform           Deposit        Disbursement             Balance
      Date            Ref. #                        Received From                                                                        Tran Code            $                 $


                                                                        Judgment to Fifth Third Bank (Case No.           $(42,289.84)     7100-000                                                   $213,541.80
                                                                        2015I006478)
                                                                        Seller's Attorney Fee to Gregory K Stern,         $(1,500.00)     2500-000                                                   $213,541.80
                                                                        P.C.
                                                                        Survey Fee to Studnicka & Associates                $(450.00)     2500-000                                                   $213,541.80
                                                                        Transfer stamps reimb. to Gregory K                 $(710.00)     2500-000                                                   $213,541.80
                                                                        Stern, P.C.
                                                                        Water Bill reimb. to Gregory K Stern,               $(810.04)     2500-000                                                   $213,541.80
                                                                        P.C.
04/06/2018            (1)      Chicago Title & Trust Co.                Proceeds Sale Evergreen Park                                      1110-000             $81.51                                $213,623.31
04/30/2018                     Green Bank                               Bank Service Fee                                                  2600-000                                  $301.60          $213,321.71
05/31/2018                     Green Bank                               Bank Service Fee                                                  2600-000                                  $344.23          $212,977.48
06/22/2018           5002      Nicor Gas                                Final Gas Bill - For Sale of Residence                            2990-000                                   $15.81          $212,961.67
06/29/2018                     Green Bank                               Bank Service Fee                                                  2600-000                                  $343.67          $212,618.00
07/31/2018                     Green Bank                               Bank Service Fee                                                  2600-000                                  $332.03          $212,285.97
08/31/2018                     Green Bank                               Bank Service Fee                                                  2600-000                                  $375.71          $211,910.26
09/04/2018           5003      Illinois Dept. of Revenue                FEIN XX-XXXXXXX                                                   2820-000                                  $207.00          $211,703.26
09/04/2018           5004      Illinois Dept. of Revenue                FEIN XX-XXXXXXX                                                   2820-000                                  $486.00          $211,217.26
12/11/2018           5005      Illinois Dept. of Revenue                FEIN XX-XXXXXXX                                                   2820-000                                   $24.00          $211,193.26
01/02/2019           5006      Gregory K Stern                          Final compensation pursuant to Order dated 12/13/18                  *                                  $56,620.09           $154,573.17
                                                                        (Docket No. 128).
                                                                        Gregory K. Stern                                  $(55,330.00)    3210-000                                                   $154,573.17
                                                                        Gregory K. Stern                                  $(1,290.09)     3220-000                                                   $154,573.17
02/27/2019           5007      Arthur B. Levine Company                 Bond Payment                                                      2300-000                                   $56.61          $154,516.56
04/01/2019           5007      VOID: Arthur B. Levine Company           Void of Check# 5007                                               2300-003                                  ($56.61)         $154,573.17




                                                                                                                                         SUBTOTALS                $81.51        $59,050.14
                                           Case 16-37078          Doc 129  Filed 05/01/19
                                                                                     FORMEntered
                                                                                             2        05/01/19 08:59:14                              Desc Main
                                                                                                                                                             Page No: 7                     Exhibit B
                                                                            Document      Page  11 of 17
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-37078-CD                                                                                       Trustee Name:                         David R. Herzog
Case Name:                        SEMENIUK, DONALD M.                                                                               Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3687                                                                                        Checking Acct #:                      ******7801
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        DDA
For Period Beginning:             11/21/2016                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                4/29/2019                                                                                         Separate bond (if applicable):

      1                 2                                3                                           4                                                    5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                     Tran Code            $                   $


                                                                                       TOTALS:                                                         $214,410.95            $59,837.78          $154,573.17
                                                                                           Less: Bank transfers/CDs                                     $11,975.12                 $0.00
                                                                                       Subtotal                                                        $202,435.83            $59,837.78
                                                                                           Less: Payments to debtors                                         $0.00                 $0.00
                                                                                       Net                                                             $202,435.83            $59,837.78



                     For the period of 11/21/2016 to 4/29/2019                                                   For the entire history of the account between 09/15/2017 to 4/29/2019

                     Total Compensable Receipts:                      $508,149.78                                Total Compensable Receipts:                               $508,149.78
                     Total Non-Compensable Receipts:                        $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $508,149.78                                Total Comp/Non Comp Receipts:                             $508,149.78
                     Total Internal/Transfer Receipts:                 $11,975.12                                Total Internal/Transfer Receipts:                          $11,975.12


                     Total Compensable Disbursements:                 $365,551.73                                Total Compensable Disbursements:                          $365,551.73
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $365,551.73                                Total Comp/Non Comp Disbursements:                        $365,551.73
                     Total Internal/Transfer Disbursements:                 $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                           Case 16-37078          Doc 129  Filed 05/01/19
                                                                                     FORMEntered
                                                                                             2        05/01/19 08:59:14                       Desc Main
                                                                                                                                                      Page No: 8                     Exhibit B
                                                                            Document      Page  12 of 17
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-37078-CD                                                                                 Trustee Name:                         David R. Herzog
Case Name:                       SEMENIUK, DONALD M.                                                                         Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3687                                                                                  Checking Acct #:                      ******7801
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        DDA
For Period Beginning:            11/21/2016                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               4/29/2019                                                                                   Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $214,435.83            $59,862.66            $154,573.17




                     For the period of 11/21/2016 to 4/29/2019                                            For the entire history of the case between 01/02/2017 to 4/29/2019

                     Total Compensable Receipts:                      $520,149.78                         Total Compensable Receipts:                               $520,149.78
                     Total Non-Compensable Receipts:                        $0.00                         Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $520,149.78                         Total Comp/Non Comp Receipts:                             $520,149.78
                     Total Internal/Transfer Receipts:                 $11,975.12                         Total Internal/Transfer Receipts:                          $11,975.12


                     Total Compensable Disbursements:                 $365,576.61                         Total Compensable Disbursements:                          $365,576.61
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $365,576.61                         Total Comp/Non Comp Disbursements:                        $365,576.61
                     Total Internal/Transfer Disbursements:            $11,975.12                         Total Internal/Transfer Disbursements:                     $11,975.12




                                                                                                                          /s/ DAVID R. HERZOG
                                                                                                                          DAVID R. HERZOG
                                       Case 16-37078              Doc 129     Filed 05/01/19 Entered 05/01/19 08:59:14
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Main
                                                                                                                                              Page No: 1                  Exhibit C
                                                                              Document      Page 13 of 17

  Case No.                      16-37078-CD                                                                                    Trustee Name:            David R. Herzog
  Case Name:                    SEMENIUK, DONALD M.                                                                            Date:                    4/29/2019
  Claims Bar Date:              05/12/2017

 Claim               Creditor Name      Claim           Claim Class        Claim    Uniform     Scheduled     Claim        Amount          Amount       Interest          Tax            Net
  No.:                                   Date                             Status    Tran Code   Amount       Amount        Allowed          Paid                                      Remaining
                                                                                                                                                                                       Balance

          DAVID R. HERZOG             03/27/2019   Trustee                Allowed   2100-000         $0.00    $29,257.49    $29,257.49          $0.00        $0.00           $0.00     $29,257.49
                                                   Compensation
          77 W. Washington Street
          Suite 1400
          Chicago IL 60602
          KUTCHINS, ROBBINS &         10/29/2018   Accountant for         Allowed   3410-000         $0.00     $2,226.00     $2,226.00          $0.00        $0.00           $0.00      $2,226.00
          DIAMOND, LTD.                            Trustee Fees (Other
                                                   Firm)
           35 E. Wacker Drive
           Suite 690
           Chicago IL 60601
      2   A.J. SMITH FEDERAL          12/01/2016   Real Estate-           Allowed   4110-000         $0.00   $165,845.87   $165,845.87    $181,011.69        $0.00           $0.00          $0.00
          SAVINGS BANK                             -Consensual Liens
                                                   (mortgages, deeds of
                                                   trust, PMSI)
          14757 South Cicero Avenue
          Midlothian IL 60445
      1   DISCOVER BANK               11/28/2016   General Unsecured §    Allowed   7100-000         $0.00    $12,912.89    $12,912.89          $0.00        $0.00           $0.00     $12,912.89
                                                   726(a)(2)
           Discover Products Inc
           PO Box 3025
           New Albany OH 43054-3025
      3   FIFTH THIRD BANK            02/23/2017   General Unsecured §    Allowed   7100-000         $0.00   $434,127.42   $434,127.42     $42,289.84        $0.00           $0.00    $391,837.58
                                                   726(a)(2)
         Clark Hill PLC
         c/o Sandra S Hamilton
         200 Ottawa Avenue Suite 500
         Grand Rapids MI 49503
Claim Notes: (3-1) Money Loaned - Judgment(3-2) Money Loaned - Judgment
      4   AMERICAN EXPRESS            03/07/2017   General Unsecured §    Allowed   7100-000         $0.00    $21,944.85    $21,944.85          $0.00        $0.00           $0.00     $21,944.85
          CENTURION BANK                           726(a)(2)
          c/o Becket and Lee LLP
          PO Box 3001
          Malvern PA 19355-0701
                                                                                                             $666,314.52   $666,314.52    $223,301.53        $0.00          $0.00     $458,178.81
                                        Case 16-37078               Doc 129   Filed 05/01/19 Entered 05/01/19 08:59:14
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                       Desc Main
                                                                                                                                            Page No: 2                   Exhibit C
                                                                              Document      Page 14 of 17

Case No.                     16-37078-CD                                                                                       Trustee Name:           David R. Herzog
Case Name:                   SEMENIUK, DONALD M.                                                                               Date:                   4/29/2019
Claims Bar Date:             05/12/2017


      CLAIM CLASS SUMMARY TOTALS

                                           Claim Class                              Claim        Amount        Amount                   Interest            Tax                 Net
                                                                                   Amount        Allowed        Paid                                                         Remaining
                                                                                                                                                                              Balance


           Accountant for Trustee Fees (Other Firm)                                  $2,226.00     $2,226.00           $0.00                   $0.00           $0.00             $2,226.00

           General Unsecured § 726(a)(2)                                           $468,985.16   $468,985.16    $42,289.84                     $0.00           $0.00           $426,695.32

           Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)         $165,845.87   $165,845.87   $181,011.69                     $0.00           $0.00                  $0.00

           Trustee Compensation                                                     $29,257.49    $29,257.49           $0.00                   $0.00           $0.00            $29,257.49
 Case 16-37078            Doc 129      Filed 05/01/19 Entered 05/01/19 08:59:14                   Desc Main
                                       Document      Page 15 of 17


                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           16-37078
Case Name:          DONALD M. SEMENIUK
Trustee Name:       David R. Herzog

                                                                Balance on hand:                    $154,573.17


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim              Proposed
                                                                Amount of      Payments to              Amount
                                                                   Claim             Date
           2 A.J. Smith Federal             $165,845.87       $165,845.87       $181,011.69                  $0.00
             Savings Bank


                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                      $154,573.17

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim              Proposed
                                                                Requested      Payments to             Payment
                                                                                     Date
David R. Herzog, Trustee Fees                                   $29,257.49              $0.00         $29,257.49
Gregory K. Stern, Attorney for Trustee Fees                     $55,330.00          $55,330.00               $0.00
Gregory K. Stern, Attorney for Trustee Expenses,                 $1,290.09           $1,290.09               $0.00
Expenses
Kutchins, Robbins & Diamond, Ltd., Accountant for                $2,226.00              $0.00          $2,226.00
Trustee Fees
Other: Broker Commission to Century 21 Affilliated,              $8,080.00           $8,080.00               $0.00
Realtor for Trustee Fees
Other: Broker Commission to Coldwell Banker,                    $12,515.00          $12,515.00               $0.00
Realtor for Trustee Fees
Other: Commission to Coldwell banker Residential,                $4,565.00           $4,565.00               $0.00
Realtor for Trustee Fees
Other: Commission to RE/Max & Partners, Realtor                  $2,755.00           $2,755.00               $0.00
for Trustee Fees


                          Total to be paid for chapter 7 administrative expenses:                    $31,483.49
                                                             Remaining balance:                     $123,089.68




UST Form 101-7-TFR (5/1/2011)
 Case 16-37078            Doc 129         Filed 05/01/19 Entered 05/01/19 08:59:14                   Desc Main
                                          Document      Page 16 of 17


         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                           $0.00
                                                             Remaining balance:                       $123,089.68

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                                 Total to be paid to priority claims:                       $0.00
                                                                Remaining balance:                    $123,089.68

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $468,985.16 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 35.3 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim            Proposed
                                                                    of Claim       Payments to            Amount
                                                                                         Date
           1 Discover Bank                                        $12,912.89                $0.00        $4,553.51
           3 Fifth Third Bank                                    $434,127.42            $42,289.84     $110,797.70
           4 American Express Centurion Bank                      $21,944.85                $0.00        $7,738.47


                                Total to be paid to timely general unsecured claims:                  $123,089.68
                                                                Remaining balance:                          $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                          $0.00
                                                              Remaining balance:                            $0.00


UST Form 101-7-TFR (5/1/2011)
 Case 16-37078            Doc 129   Filed 05/01/19 Entered 05/01/19 08:59:14               Desc Main
                                    Document      Page 17 of 17



        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                       $0.00
                                                          Remaining balance:                        $0.00




UST Form 101-7-TFR (5/1/2011)
